FILED iN COURT OF APPEALS
                                                               12th Court Oi'Appea h; District


                                      Michael Mowla
                                             Attorney
                                      B     BOARD
                                                               CATHY S
                                            CERTIFIED*
                                      CMMMM. APmXATC CAW

Mail: 445 E. FM 1382 #3-718                                                Phone:972-795-2401
Cedar Hill, TX 75104                                                          Fax: 972-692-6636
Dallas County                                                          michael@mowlalaw.com
                                                                           wwTy.mowlalaw.com


March 1,2015

Twelfth Court of Appeals
1517 W. Front Street Suite 354
Tyler, Texas 75702

Re: Walker v. State, 12-12-00379-CR, 12th Court of Appeals,
      241-0593-12, 241st District Court Smith County
Via USPS PRIORITY MAIL


Dear Clerk of Court:


        Please see enclosed the letter from the court invoicing the exhibits from the exhibits
volumes in this case, which are Volumes 15, 16, and 17, payment of $1,170.00, and a priority
mail return envelope with postage paid. Please send to me the exhibits volumes in this case in
electronic format and a receipt for this payment. Thank you.

Sincerely,



/\i*Ajr-y
Michael Mowla


Enclosures




                                           Page 1 of 1